CULLEN, Commissioner.
The circuit court dismissed the petition of Abner J. Davis, a prisoner in the state penitentiary, seeking release by habeas corpus on the ground that the judgments sentencing him to serve consecutive terms on convictions of two separate offenses are void for various reasons. Davis has appealed from the judgment of dismissal.
The petition for habeas corpus properly was dismissed because the petition failed to show inadequacy of the remedy provided by RCr 11.42. Ayers v. Davis, Ky., 377 S.W.2d 154.
We deem it appropriate to comment that the petition sets forth no valid ground for relief even under RCr 11.42. See King v. Commonwealth, Ky., 387 S.W.2d 582.
The judgment is affirmed.